Memorandum.
The order of County Court of Herkimer County, reversing the judgment of the Court of Special Sessions convicting defendant of violation of section 1102 of the Vehicle and Traffic Law, should be affirmed (People v. Fidler, 280 App. Div. 698). The order failed to make recital of grounds for reversal as set forth in sections 543 (subd. 3) and 543-a of the former Code of Criminal Procedure, applicable to this County Court appeal (CPL 1.10, subd. 2, par. [b]). This question was not raised or argued by the People as appellant and the court deems it unnecessary to remand for formal implementation of the County Court’s order. But these directory provisions should be followed when there is reversal or modification in intermediate criminal appeals. The new Criminal Procedure Law (CPL 470.25, subd. 2, par. [b]) is more explicit in its directory provisions in this respect than the former code.